Citation Nr: 1644597	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to July 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss did not originate in service or within a year of discharge therefrom, and is not otherwise etiologically related to service.

2.  Tinnitus originated in-service and has continued to this day.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015)

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he failed to appear and has not advanced good cause for his absence, or requested a new hearing.  As such his hearing request is considered to have been withdrawn.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.
Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss which he believes is the result of military noise exposure.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As is discussed below, the weight of the evidence is not sufficient to demonstrate a medical nexus between the Veteran's bilateral hearing loss and his military noise exposure.  Furthermore, the Veteran was not diagnosed with bilateral hearing loss within one year of separation of service.

The Veteran's service treatment records are silent for reports of hearing loss.  At his service separation examination, the Veteran's ears were evaluated as normal.  On a medical history survey completed in May 1964, contemporaneously with his separation examination, the Veteran reported that he had previously had ear, nose, and throat trouble.  Nevertheless, the medical officer summarized that ear, nose, and throat trouble as sinusitis rather than difficulty hearing.  

The Veteran's separation examination from May 1964 includes the results of audiometric testing.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  Thus, in order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the results of the ASA standards must be converted to ISO-ANSI standards.  Here, the Veteran's separation physical dates prior to the conversion, and as such the results have been converted to ISO-ANSI standards.  The Veteran's pure tone thresholds were measured as follows in decibels after conversion to ISO-ANSI standards: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
Null
15
LEFT
15
10
5
Null
15

In his February 2009 VA Form 21-526 the Veteran reported experiencing  military noise exposure including small arms fire on the rifle range without hearing protection while wearing a steel helmet as well driving two and a half ton diesel trucks without hearing protection.  The Veteran reported that he currently experienced hearing loss and ringing in his ears.

In a March 2011 written statement, the Veteran reported that he experienced ringing in his right ear and drainage during basic training after firing small arms on a firing range.  The Veteran further stated that while in-service he was also in the vicinity of howitzer fire.  The Veteran reported that he had ongoing hearing loss and ringing in his ears.


The Veteran underwent private treatment in March 2011.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
85
80
75
LEFT
30
45
70
75
75

The Veteran's speech discrimination scores were 76 percent bilaterally, but the Northwestern University Auditory No. 6 Test was used rather than the Maryland CNC Test.  The notes section of the audiogram indicated gradual onset of hearing loss, and that the Veteran felt his right ear was worse than his left.

In a May 2011 written statement, the Veteran reported that, while in-service, he was assigned as a field radio repairman requiring him to listen to loud noises on headphones for eight hours a day; causing his ears to hurt and ring.  The Veteran further noted that he heard loud high pitched noises while operating heavy machinery in-service.  He stated that after a long day of driving without the benefit of hearing protection, his ears would ring and he felt that his hearing was muffled. Finally, the Veteran stated that he was exposed to noise from small arms fire, including from M-1 and M-14 rifles; allegedly resulting in a scarred right ear drum.

The Veteran submitted a May 2011 private medical opinion.  The physician noted that the Veteran currently had hearing loss, and that the Veteran experienced military noise exposure in-service.  The physician opined that it can be said with a reasonable degree of medical certainty that the Veteran's hearing loss was related to this noise exposure.

The Veteran participated in a May 2011 decision review officer conference.  The Veteran restated his belief that his current bilateral hearing loss was due to military noise exposure.

The Veteran underwent a VA examination in June 2011.  The Veteran reported that he currently had difficulty hearing and understanding the spoken voice unless looking directly at the speaker in all listening environments, and he claimed that he experienced ringing in his ears; which increased in severity when taking aspirin.  The Veteran indicated that he experienced military noise exposure while working as a radio repairmen and while being in the vicinity of small arms and howitzer fire.  The Veteran further indicated that he had served as a firefighter for 33 years after separating from service, and he denied any significant recreational noise exposure, a medical condition that adversely affected his hearing, and a family history of hearing loss.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
80
80
85
LEFT
25
40
65
65
70

The Veteran's speech discrimination score was 86 percent in the right ear and 88 percent in the left ear.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to a period of service, because his hearing was normal upon separation from service.

The Veteran is not entitled to service connection for bilateral hearing.  The Veteran currently has bilateral hearing loss for VA purposes.  Furthermore, the Veteran has provided credible reports of military noise exposure.  However, the presence of military noise exposure and a current diagnosis of hearing loss alone is not sufficient to establish service connection.  Rather it must be shown that the military noise exposure caused the hearing loss.  Here, the weight of the evidence is not sufficient to demonstrate that a medical nexus exists between the Veteran's current bilateral hearing loss and an in-service incurrence, and the Veteran's bilateral hearing loss is not shown to have started within a year of separation.  

The Veteran's treatment records are silent for reports of hearing loss.  The Veteran's hearing was normal upon separation from service.  The earliest audiogram of record indicating bilateral hearing loss occurred in March 2011, and the earliest reports, of record, of bilateral hearing loss occurred in February 2009; decades after separation from service.  The Veteran reported that he incurred 33 years of occupational noise exposure as a firefighter after separating from service.  Finally, a VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to a period of service.  The Board finds this opinion credible and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, (2008).  Therefore the weight of the evidence is not sufficient to demonstrate a medical nexus between and in-service incurrence and the Veteran's bilateral hearing loss.

The Board notes that the May 2011 private opinion opined that the Veteran's bilateral hearing loss was related to military noise exposure.  Nevertheless, the Board does not afford this opinion great weight, because it is not based on sufficient facts and data.  Id.  Specifically, the private opinion does not discuss the audiometric testing that revealed the Veteran as having normal hearing upon separation of service, and it did not address the 33 years of occupational noise exposure as a firefighter after separating from service.  Therefore, the private opinion simply does not consider the Veteran's history of noise exposure and his history of audiometric testing as established in the claims file, and without consideration of this evidence, the opinion is not considered to be supported by an adequate rationale.  As such, it is not sufficient to provide the requisite nexus in this case and it is afforded less probative value than the VA examiner's opinion that did consider the evidence of record.
 
Finally, the Board notes that the record does not contain a diagnosis of bilateral hearing loss within one year of service.  As noted, audiometric testing was conducted at separation, but even adjusting for ISO-ANSI, hearing loss is simply not shown.

The Board is certainly appreciated of the Veteran's service to his country and his community both as a member of the armed forces and as a firefighter.  The fact remains, however, that audiometric testing as separation from service was normal, and no hearing loss was demonstrated by audiometric testing was shown for decades thereafter; during a period of time when the Veteran was presumably exposed to considerable noise as a firefighter for over 33 years.

Here, the weight of the probative evidence of record is simply not sufficient to demonstrate that the criteria for service connection have been met.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for bilateral hearing loss is denied.

Tinnitus

With regard to the claim for tinnitus, the analysis and the result are different.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds no reason to doubt the Veteran's credibility.  The Veteran has been diagnosed with tinnitus, and he has consistently reported that his tinnitus began in-service and continues to this day.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that a VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service, because tinnitus is not documented in the service treatment records.  However, because the Board finds the Veteran's statements to be credible as to the onset and continuity of ear ringing, the statements sufficiently refute the basis of the examiner's conclusion.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


